USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH:
DATE FILED: 2/6/22
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

x
STEVEN MATZURA, individually and on
behalf of all others similarly situated,
Plaintiff, : 19-CV-9926 (ALC)
. : ORDER
~against- .
MACY’S INC.,
Defendant. |
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ letters regarding Defendant’s anticipated motion to
dismiss. ECF Nos. 11, 12. Defendant’s request to file a motion to dismiss is hereby GRANTED.

The Parties ace ORDERED to proceed in accordance with the following briefing schedule:

Defendant’s Brief

March 5, 2020

Plaintiff's Response April 2, 2020

Defendant’s Reply April 16, 2020
SO ORDERED.

Dated: February 6, 2020 . / (Qa
New York, New York d.—~

HON. ANDREW L. CARTER, JR.
United States District Judge

 
